PER CURIAM:
Jerry Mack Dorrough, formerly a federal prisoner, appeals the district court’s order denying relief on his “Pleading Seeking Equitable Injunctive Relief,” which the district court construed as a 28 U.S.C. § 2241 (2000) petition and dismissed for lack of jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Dorrough v. U.S. Parole Comm’n, No. 8:06-cv-01957-PJM (D.Md. Aug. 4, 2006). We deny Dorrough’s motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.